DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “specimen small” (l. 2) should be amended to read   - - small specimen - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 are indefinite because it is unclear what the function for the correction factor FSP is in Equation 1. The metes and bounds of the claim cannot be SP is undefined in the claim.
Claims 5-7 and 11-13 are indefinite because of their dependence from claims 4 and 10.
Claims 8 and 14-20 are indefinite because it is unclear what the functions r̃C(ϴ,n) and             
                h
                (
                
                    
                        a
                    
                    
                        t
                    
                
                ,
                
                    
                        a
                    
                    
                        c
                    
                
                ,
                 
                n
                )
            
         represent in Equation 3 as they are undefined in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuaib et al. (US 8,479,589 B2) in view of Nishida et al. (US 6,810,748 B1).
Regarding claims 1 and 3, Shuaib et al. discloses an apparatus (10; fig. 1) for measuring a creep crack growth property using a specimen small (40) with a micro groove (at least a grid pattern etched into a specimen 40 is a micro groove; figs. 4A 
Regarding claim 9, Shuaib discloses a method of measuring a creep crack growth property using a specimen small (40), the method comprising:  forming a micro groove (pattern etched into lower surface of specimen 40) in a surface of the specimen (40) to grow a creep crack (crack C); and obtaining data for a creep crack growth property by applying a load on the specimen (data from scanning-electron microscope images are obtained by applying a load from actuator 28 and punch 34; c. 6, ll. 32-42).
Shuaib et al. is silent on the micro groove formed on the specimen having a semielliptical shape.
Nishida et al. teaches a specimen (test piece) with a micro groove (notch; fig. 2) in a semielliptical shape (notch in the test piece is in a semielliptical shape).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Shuaib et al. with the test piece notch of Nishida et al. to provide an accurate creep damage test (Nishida et al., c. 4, ll. 25-40).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuaib et al. (US 8,479,589 B2) in view of Nishida et al. (US 6,810,748 B1), and further, in view of Shuto et al. (JP 2014-077696 A).
Regarding claim 2, Shuaib et al. and Nishida et al. disclose the invention as set forth above, and Shuaib further discloses a punch (34).
Shuaib et al. and Nishida et al. are silent on the punching unit having a punching ball.
However, a punching ball arrangement is well known in the art of materials testing. Shuto et al. teaches a punching unit includes: a punching ball (23) which is inserted into an upper die hole (24) and comes into contact with an upper surface of a specimen (20); and a punch (6) which presses an upper portion of the punching ball (6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Shuaib et al. in view of Nishida et al. with the punching ball arrangement of Shuto et al. because they are known equivalents and this is simple substitution of a known element for another to obtain a predictable result.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852